Citation Nr: 1630316	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  06-14 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to a rating higher than 10 percent for plica syndrome of the right knee (previously characterized as degenerative joint disease of the right knee, residuals of right knee injury). 

3.  Entitlement to a rating higher than 10 percent for instability of the right knee.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from July 31, 2011, to December 4, 2001.  

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied a claim for service connection for bilateral hearing loss.  A May 2008 Board decision denied this claim, and the Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2010 memorandum decision, the Court vacated that portion of the May 2008 Board decision that denied the claim for service connection for bilateral hearing loss, and remanded the claim for further consideration.  The Board remanded the case to the RO in April 2011 for development consistent with the September 2010 Court decision.  A December 2011 rating decision granted service connection for hearing loss in the left ear pursuant to development requested in the April 2011 remand. 

Thereafter, the Board denied service connection for hearing loss in the right ear in a February 2012 decision.  The Veteran appealed this decision to the Court, and in May 2013, the Court issued an Order granting a Joint Motion for Remand (JMR) which vacated the Board's February 2012 decision denying the claim for service connection for right ear hearing loss and remanded this claim to the Board for further development and consideration.  To comply with the Court's Order granting the JMR, the Board remanded the case in April 2014.  

The April 2014 remand also directed that the Veteran be afforded a statement of the case (SOC) addressing claims for increased ratings for degenerative joint disease  and instability of the Veteran's right knee that were denied by a September 2012 rating decision-following which the Veteran filed a timely notice of disagreement-as required by Manlincon v. West, 12 Vet. App. 238 (1998).  After a February 2016 SOC addressed these claims, the Veteran perfected a timely appeal to the Board with respect to these claims in April 2016. 

The adjudication of the claim for an increased rating for instability of the right knee is set forth below.  The remaining claims on appeal addressed in the REMAND portion of the decision below require additional development and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Moderate disability due to recurrent subluxation or lateral instability of the right knee is not demonstrated.   

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for instability of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 
Part 4, including §§ 4.7, 4.71a, Diagnostic Code (DC) 5257 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Duty to Assist/Standard of Review

With respect to the matter herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No arguments have been put forth with respect to a lack of proper notice, and any due process concerns have been addressed by the Board.  In this regard, while the Veteran's attorney asserted in his April 2016 statement that the "VA examiner" did not address instability of the right knee, such is simply not the case with respect to the VA examinations discussed below.  Moreover, the Board finds that the VA examinations addressing the limited matter of the severity of instability of the right knee are adequate to evaluate the claim for an increased rating for such manifestations, as the reports from these examinations reflect consideration of the Veteran's contentions, a review of the medical history, and findings pertinent to relevant rating criteria codified at 38 C.F.R. § 4.71, DC 5257.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Slight recurrent subluxation or lateral instability of a knee warrants a 10 percent rating under DC 5257.  A 20 percent rating requires moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003/5010 and 5257, respectively. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  

Summarizing the pertinent facts with the above criteria in mind, the Veteran sustained a right knee injury during service after a wall-locker fell on it, and he was ultimately found to be unfit for continued active service due to this injury.  After service, a December 2001 rating decision granted service connection for residuals of a right knee injury.  A 10 percent rating was assigned for these residuals by analogy to DC 5014 (osteomalacia, rated pursuant to degenerative arthritis under DC 5003 or traumatic arthritis under DC 5010).  This rating was increased to 20 percent under DCs 5010-5262 (impairment of the tibia and fibula) by an August 2003 rating decision.  

Thereafter, a June 2009 rating decision, which characterized the service connected right knee disability rated under DCs 5010-5262 as "degenerative joint disease, residuals of right knee injury," assigned a temporary 100 percent rating under 38 C.F.R. § 4.30 for convalescence for these manifestations from April 4, 2008, to May 31, 2008, and a 10 percent rating for such residuals for the period beginning June 1, 2008.  This rating decision also granted service connection for instability of the right knee as secondary to degenerative arthritis of the right knee under DC 5257.  See VAOPGCPREC 23-97.  These 10 percent ratings have been continued until the present time.  

Evidence of record at the time of the June 2009 rating decision included reports from a June 2008 VA examination that noted that subsequent to April 2008 arthroscopic surgery for repair of torn cartilage, there was instability and "giving way" in the right knee.  However, these reports indicated there were no episodes of dislocation or subluxation.  

At the most recent VA examination conducted to assess the severity of the service connected right knee disability conducted in August 2015, it was noted that there was not a history of recurrent subluxation or lateral instability, and joint stability testing reveled no anterior, posterior, medial, or lateral instability in the right knee.  By way of summary, the examiner noted there was no evidence of right knee instability upon examination.  He also noted that an October 28, 2014, VA outpatient treatment report [independently confirmed to be of record in the Virtual VA file] reflected no right knee instability, and the comment by the clinician that examined the Veteran that day of "I cannot find anything wrong with [the Veteran's] knee."    

Given the above, and the lack of any other evidence demonstrating that there is any recurrent subluxation or lateral instability in the right knee, much less such that is indicative of "moderate" disability, a schedular rating in excess of 10 percent under DC 5257 cannot be assigned.  The Board emphasizes that this determination is limited to the proper rating for assignment under DC 5257 on the basis of instability in the right knee, and that all other right knee manifestations are the subject of the remanded claim for an increased rating for degenerate joint disease of the right knee, characterized in the most recent rating decision as "plica syndrome," now rated under DC 5260 (limitation of knee flexion)].  See February 23, 2016 rating decision.   

The Board further finds that a staged schedular rating for instability of the right knee is not warranted as such symptomatology has otherwise remained stable throughout the appeal.

In making its determination above, the Board has considered carefully the Veteran's contentions with respect to the nature of the service-connected manifestations at issue, and notes that his lay testimony is competent to describe certain symptoms associated with these manifestations.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating that has been assigned.    Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected manifestations at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected manifestations at issue.   

The Board also has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected right knee instability at issue with the established criteria found in the rating schedule.  The Board finds that the instability in the right knee is fully addressed by the rating criteria under which such manifestations are rated, and again emphasizes that the determination above is limited to the level of disability resulting from instability in the right knee, and not any other service connected right knee manifestations.    

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected manifestations addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for any of the service-connected manifestations addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F3.d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In sum, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for instability of the right knee.  As such, the benefit of the doubt doctrine is not applicable with respect to this matter, and entitlement to a rating in excess of 10 percent for instability of the right knee must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, supra.  

ORDER

A rating in excess of 10 percent for instability of the right knee is denied. 

REMAND

The Board finds that a remand of the remaining claims on appeal is necessary in order to ensure that there is a complete record upon which to decide these claims to ensure that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First with respect to the claim for service connection for right ear hearing loss, the JMR found fault with the Board's February 2012 denial of this claim as follows:  

The parties agree that remand is warranted because the Board's did not provide an adequate statement of reasons or bases for its determinations.  As noted above, 38 U.S.C. § 1153 specifically states: 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 

38 U.S.C. § 1153 [underline added in the JMR].  Only after a claimant demonstrates that a preexisting conditioned worsened in service does the burden shift to the government to show a lack of aggravation by "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38C.F.R. § 3.306.  As a result, the first step, under § 1153, is to determine whether there was an increase in service of the severity of Appellant's [right ear hearing loss during service], and if there was one, then the presumption of aggravation applies, which requires clear and unmistakable evidence to rebut.  38 C.F.R. § 3.306(b).

Here, as noted above, the Board stated that there was no "persuasive evidence of an increase." [] However[,] it did not adequately consider and discuss if Appellant's lay statement, that "his hearing loss was aggravated by his military service due to constant noise exposure of cannon and M-16 rifle firing during his basic training" [] was sufficient evidence of an "increase" of his right ear hearing disability in service to satisfy 38 U.S.C. § 1153.  It is important to note that Appellant need only prove a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

Moreover, while the Board did note Appellant's lay statement, it did not discuss it in reference to its finding that the service separation examination noted that "he was routinely noise exposed and had asymmetric hearing loss" [] Instead, the Board relied on the November 2011 VA examination report, which apparently did not address Appellant's statements.  Furthermore, even though the Board deemed Appellant competent to state he had hearing disabilities in service, it did not adequately explain the extent of his competency to state he had an increase in his hearing disability in service. [] See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed.Cir.2006); Washington v. Nicholson, 21 Vet.App. 191, 195 (2007).  Instead, the Board in the decision made inconsistent statements relating to the competence of the lay statements [] and did not appear to make a credibility determination as to Appellant's lay statements.

In order to address the concerns of the JMR, the April 2014 Board remand directed that an addendum opinion be obtained from the audiologist that performed the November 2011 VA compensation examination, or a suitable substitute that, in part, (1) reflected consideration of the Veteran's contention that his pre-existing hearing loss was aggravated during his service due to constant noise exposure from cannons and M-16 rifle fire during basic training; (2) included an opinion as to, if it was found that it was unlikely the Veteran's reports of worsened hearing in service were temporary or intermittent flare-ups of right ear hearing loss, whether any shift in right ear hearing during service, however nominal, was clearly and unmistakably due to the natural progression of the pre-existing right ear hearing loss; and (3) commentary as to the significance or meaning of the service separation examination reports stating the Veteran was routinely noise exposed and had asymmetric hearing loss. 

The requested opinion, following an examination by a different audiologist than the one that performed the November 2011 VA examination, was completed in August 2015.  This opinion found (1) that there was not a permanent threshold shift during service "greater than normal measurement variability" in any frequency between 500 and 6000 Hz (Hertz) in the right ear; (2) that it was not at least as likely as not (50% probability or greater) that hearing loss in the right ear was caused by or a result of an event in military service; and (3) that there was pre-existing hearing loss in the right ear that was not aggravated beyond its normal progression in military service. 

However, the rationale for the above opinions does not document that the examiner considered-as directed by the JMR and the April 2014 Board remand- the Veteran's contention that his pre-existing hearing loss was aggravated during his service due to constant noise exposure from cannons and M-16 rifle fire during basic training, nor did the examiner opine as to the significance or meaning of the service separation examination reports stating the Veteran was routinely noise exposed and had asymmetric hearing loss.  Accordingly, as the Board is required to insure compliance with the instructions of it remands, the AOJ will be requested upon remand to obtain an addendum opinion that documents consideration of these matters from, to the extent possible, the audiologist that conducted the August 2015 VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).   

With respect to the claim for an increased rating for disability due to plica syndrome of the right knee rated under DC 5260, a recent Court decision found that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The reports from the August 2015 VA examination of the right knee do not reflect such findings, nor does any other cotemporaneous clinical evidence.  Thus, the AOJ will be requested on remand to afford the Veteran a VA examination that includes the findings required by Correia.  See Barr, supra, at 311-12 (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's electronic record is to be provided to the audiologist that performed the August 2015 VA compensation examination for the completion of an addendum opinion.  If this audiologist is unavailable to provide this opinion, a suitable substitute should be asked to provide the opinion.  The clinician is asked to opine as follows: 

(1) Is at least as likely as not that the Veteran's contention that his pre-existing right ear hearing loss was aggravated during his service due to constant noise exposure from cannons and M-16 rifle fire during basic training represents valid evidence of an increase in hearing loss disability during service that was not due to the natural progress of the pre-existing right ear hearing loss?; and 

2) What is the significance or meaning of the service separation examination reports stating the Veteran was routinely noise exposed and had asymmetric hearing loss? 

For all opinions expressed, the clinician should provide explanatory rationale citing to specific evidence.  

2.  Schedule the Veteran for a VA examination to determine the nature, severity, and extent of his current right knee pathology.    

Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing for both the right and left knee should be accomplished.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Readjudicate the appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


